                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY, et al.,

                 Plaintiffs,                             No. 17-cv-5205 (NRB)

         v.

 JOSEPH R. BIDEN, JR., President of the United
 States, et al.,

                 Defendants.

PROPOSED ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO PERMIT
 SKELETAL FILING OF MOTION FOR ATTORNEYS’ FEES WITH SUPPLEMENT
           PERMITTED AT LATER DATE IF NO SETTLEMENT
              REACHED AND MOTION TO STAY BRIEFING


         This Court having read and considered the Plaintiffs’ Unopposed Motion to Permit

Skeletal Filing of Motion for Attorneys’ Fees with Supplement Permitted at Later Date if no

Settlement Reached and Motion to Stay Briefing in the above-styled action, and for good cause

shown;

         IT IS HEREBY ORDERED that the Motion is GRANTED; and

         IT IS FURTHER ORDERED THAT Plaintiffs may file a skeletal motion for attorneys’

fees and costs pursuant to the Equal Access to Justice Act on or before June 7, 2021, with leave

to supplement the motion should a settlement not be reached on the fees issue; and

         IT IS FURTHER ORDERED THAT briefing on Plaintiffs’ EAJA motion is stayed until

45 days after notification to the Court by Plaintiffs or the government that they are unable to

settle this matter. In the event the parties reach a settlement agreement for attorneys’ fees and

costs, Plaintiffs are DIRECTED to withdraw their EAJA motion.



                                                  1
                              June
                 8th day of ____________________,
SO ORDERED this ____                              2021 in New York, New York.



                        ________________________________
                        District Judge Naomi R. Buchwald
                        United States District Court for the
                        Southern District of New York




                           2
